                                                                                       FILED
                                                                              2018 Nov-07 AM 11:03
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

CHARLES BLACK,                  )
                                )
       Petitioner,              )
                                )
v.                              )              Case No. 3:15-cv-00947-KOB-HNJ
                                )
JEFFERSON S. DUNN, Commissioner )
of the Alabama Department of    )
Corrections,                    )
                                )
       Respondent.              )


                           MEMORANDUM OPINION
      This is an action by an Alabama state prisoner pursuant to 28 U.S.C. § 2254,

challenging the validity of his 1998 sentence of life without parole, imposed in

Colbert County, Alabama, for a capital murder which petitioner committed when

he was 16 years old. This matter was stayed by the court on June 9, 2015, pending

the outcome of the United States Supreme Court case of Montgomery v. Louisiana,

cert. granted. 135 S. Ct. 1546 (2015), in which the Supreme Court was expected to

decide whether the holding in Miller v. Alabama, 132 S. Ct. 2455 (2012), applies

retroactively to cases on collateral review.

      A recent review of Colbert County Circuit Court records in State of Alabama

v. Charles Black, Case No. CC-1997-212 & 212.63, indicated the petitioner’s

sentence was amended to Life with the Possibility of Parole on August 6, 2018, in
accordance with Miller and Montgomery. (Id. at doc. 5). Accordingly, on October

24, 2018, the magistrate judge ordered the petitioner to show cause why the stay

should not be lifted and this action dismissed as moot.

      In response to the magistrate judge’s order, the petitioner has submitted a

motion to dismiss the petition as moot. (Doc. 11). The petitioner acknowledges

that he has obtained the relief requested in the petition. (Id. at 3). The petitioner’s

motion is GRANTED and this action should be dismissed as moot.

      The court will enter a separate Final Order.

      DONE and ORDERED this 7th day of November, 2018.




                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE
